PERRY, Judge
(concurring):
I concur with the majority opinion. However, I believe additional comment is appropriate concerning the appellant’s argument invoking paragraph 62f (13) of the Manual for Courts-Martial, United States, 1969 (Rev.). That subparagraph provides, in part, that among the grounds available for challenges for cause against a military judge are:
Any other facts indicating that he should not sit as a member or military judge in the interest of having the trial and subsequent proceedings free from substantial doubt as to legality, fairness, and impartiality. Examples of the facts which may constitute grounds for challenge are: . that he participated as a member or as counsel in the trial of a closely related case. [Emphasis added.]
Judge Cook disposes of the appellant’s assertion in this regard by noting that the prior conviction was not a “closely related case” to the one at bar and, therefore, falls without paragraph 62f(13). It is clear, *135however, that participation as a member or as counsel in a “closely related case” is only an example of facts which may militate in favor of a judge not sitting in order to avoid substantial doubt as to the basic integrity of the proceedings.
More to the point in resolving a claimed transgression of paragraph 62 f (13) is whether the factor — no matter what it is— which is urged as a basis for nonparticipation is one which would create “substantial doubt as to [the] legality, fairness, and impartiality” of the proceedings. Assuming for the moment that a trial judge so situated has a sua sponte duty to recuse himself in the face of such a factor, I do not believe that this judge, who noted his role in the earlier case but who claimed to recall none of the facts involved therein and who insisted that his actions in the current case were unaffected by the earlier one, created substantial doubt concerning the trial over which he is presiding. In the absence of some recollection about the merits of the earlier case he knows no more than would any other judge on the bench: that the appellant had a prior court-martial conviction on his record.
Since I find nothing in the record which creates the substantial doubt of concern set forth in paragraph 62f (13) of the Manual, I perceive no violation of that provision.